DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments filed on August 11, 2022 have been received and entered. Claims 11-26 are under consideration. 
Priority
This application is a continuation of US application no 15/600,004 filed on 05/19/2017 PAT 10584353, which claims priority from US provisional application no 62/338,708 filed on 05/19/2016. 
Maintained-Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-25 and 26 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
 A transgenic mouse whose genome comprises a transgene integrated into the endogenous ROSA26 locus, wherein the transgene comprises a stop cassette flanked by lox P sites upstream of a modified p21-activated (Pak) inhibitor domain (PID*) sequence as set forth in SEQ ID NO: 1, wherein the stop cassette prevents expression of SEQ ID NO: 1 and wherein upon exposure to CRE recombinase, the stop cassette is excised from the genome such that SEQ ID NO: 1 is expressed.
The specification does not reasonably provide enablement for a mouse (i) whose genome comprises a transgene integrated at any other endogenous or safe harbor locus, (ii) a genome-integrated SEQ ID NO: 1 without expressing modified p21-activated (Pak) inhibitor domain as set forth in SEQ ID NO: 1, (iii) mouse without any resulting phenotype or (iv) mouse comprising a transgene integrated in any cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the Invention.  The claims are directed to a transgenic mouse, comprising a genomically integrated transgene, wherein the transgene is integrated into a safe harbor locus, wherein the transgene comprises a stop cassette flanked by lox P sites upstream of a modified p21-activated (Pak) inhibitor domain (PID*) sequence (SEQ ID NO:1), wherein the stop cassette prevents expression of SEQ ID NO:1, and wherein upon exposure to CRE recombinase the stop cassette is excised from the mouse genome such that SEQ ID NO:1 is expressed. Clams are also directed to a transgenic mouse, comprising a genomically integrated transgene, wherein the transgene is integrated into any safe harbor locus, wherein the transgene comprises a modified p21-activated (Pak) inhibitor domain (PID*) sequence (SEQ ID NO:1), wherein the integration comprises a gateway enzyme mix/catalyzed recombination. Claims are also directed to a transgenic mouse, comprising an integrated transgene, wherein the transgene comprises a nucleic acid sequence encoding a modified p21-activated kinase (Pak) inhibitor domain (PID*) linked to Glutathione S-transferase (GST), wherein the modified p21-activated kinase (Pak) inhibitor domain (PID*) linked to Glutathione S-transferase (GST) is constitutively expressed.
Breadth of the claims.  The breadth of the claims encompasses transgenic mice (i) whose genome comprises a transgene integrated at any other endogenous or safe harbor locus, (ii) a genome-integrated SEQ ID NO: 1 without expressing modified p21-activated (Pak) inhibitor domain as set forth in SEQ ID NO: 1 (iii) mouse without any resulting phenotype or (iv) mouse comprising a transgene integrated in one or few cells.  
Guidance of the Specification/The Existence of Working Examples. Example 1 of the disclosure teaches the electroporation of the pROSA26-GST-PID*IRES-GFP vector into mouse ES cells.  ES cell clones and screened; positive clones were selected.  ROSA26 targeted ES cells were utilized in for ES cell aggregation.  Blastocyst stage embryos were transferred into pseudo-pregnant female mice.  The genomic DNA of the resultant pups was prepared to detect the existence of transgene; adult agouti mice comprising the ROSA26 targeted allele were bred.  Genotyping was performed of tail biopsy DNA.  See pages 12-13.  The disclosure teaches methods of introducing a nucleic acid sequence comprising SEQ ID NO: 1, a modified p21 activated kinase (PAK) inhibitor domain (PID*) into a mouse egg, embryo or ES cell, wherein the nucleic acid sequence comprises a stop cassette (PGK-neo-3pxA) preceding the modified PID* sequence, wherein the nucleic acid is introduced into the Rosa26 locus.  See p. 2, lines 3-13.  Furthermore, the disclosure teaches that the Cre-mediated deletion of intervening loxP flanked PGK-neo-3xpA (STOP) cassette results in the ROSA26-locus-based expression of an exon1-GST-PID*-IRES-eGFP bi-cistronic fusion transcript.  See Figure 1D.  The disclosure teaches that the transgenic mouse of the present invention is superior because it: i) only binds to group A Paks, and does not titrate out other binding partners, such as small GTPases, PIX, or Nck; ii) is regulated by Cre recombinase, allowing flexibility in Pak inhibition in particular tissues and at particular times; and iii) the transgene is inserted as a single copy into a safe, well-characterized location in the genome (the ROSA26 locus, thus not disturbing expression of key mouse genes).  See p. 7, lines 6+.  The disclosure teaches that During recombination, a Cre recombinase mediated deletion of intervening loxP flanked PGK-neo-3xpA (STOP) cassette occurs in the ROSA26-locus-based expression of an exon1-GSTPID*- IRES-eGFP bi-cistronic fusion transcript. This deletion results from Cre-Lox recombinase technology at a site-specific location so that the GST-PID* gene sequence can be expressed constitutively.  See pp. 7-8, bridging ¶.  
State of the Art/Predictability of the Art. 
	The claims 1, 14, 24 broadly encompasses a transgenic mouse, comprising a genomically integrated transgene, wherein the transgene is integrated into any safe harbor locus that is known or yet to be identified. The guidance provided in the specification is limited to a mouse comprising the ROSA26 targeted allele (see figure 1).  However, art also teaches stably integrating at any safe harbor   locus would not necessarily yield predictable gene expression. This is evident from expression of the low expression of the transgene. For instance, Bronson applied homologous recombination to introduce a single transgene copy into the HPRT locus. However, several reports implied that “targeted transgenesis” at the HPRT locus is not suitable to avoid unpredictable position effects in transgenic animals: Insertion of a lacZ gene under the control of the polyoma enhancer/HSV thymidine kinase promoter into Hprt resulted in variable beta-galactosidase expression that was both orientation and cell-type dependent (Shaw- White et al., Transgenic Res. 1: 1-13 (1993)). Transgenes under the control of the human and the chicken B-actin gene promoter showed widespread expression when inserted into the Hprt locus. Unexpectedly, however, the level of transcripts varied strongly in different tissues and expression of these transgenes, in contrast to the endogenous HPRT gene, appeared to be low or undetectable in kidney and liver (Bronson et al., Proc. Natl. Acad. Sci, USA, 93(17): 9067-72 (1996)). Hatada et al. demonstrated that the HPRT locus suppresses the |activity of both, the haptoglobin gene promoter as well as the herpes simplex thymidine kinase promoter in several tissues of mice (Hatada et al., J. Biol., Chem., 274(2):948-55, 1999, IDS). Likewise, a human eNOS promoter-LacZ reporter gene placed in the Hprt locus was found to be inactive in hepatic vessels that otherwise express the endogenous eNOS gene (Guillot et al., Physiol. Genomics, Mar. 13, (2):77-83, 2000). In a recent study, Ordova´s et al (Stem Cell Reports, 2015, 5, 918-931) teach AAVS1 locus cannot be considered a universally safe harbor locus for reliable transgene expression in vitro (see abstract) (emphasis added). Ordova´s states that “our studies demonstrate that the AAVS1 locus is not as ‘‘safe’’ as suggested, as transgene expression was variable in both undifferentiated and hepatocyte committed ESC progeny in vitro. The AAVS1 has been described as an open chromatin locus by DNase hypersensitive assays and ChIP, but these studies did not cover the region targeted by the ZFNs in PSCs” (see page 927, col. 1, para. 2).  Ordova´s et al continue to “demonstrate that the region targeted by the ZFNs used in this study, but also in other studies and by TALENs and CRIPS/Cas9), can exert silencing in vitro via induction of de novo DNA methylation in undifferentiated hESC (see page 927, col. 1, para. 2). In view of foregoing, it is apparent that several factors confounded the method of targeted transgenesis at known or yet to be identified safe harbor locus. An artisan would have to perform undue experimentation without reasonable expectation of success in order to make and use the invention commensurate with full scope of the claims.
	The claims are also directed to mouse without any resulting phenotype. The disclosure shows that specific elements are required for inducible expression of the PID* transgene such that the mouse can be used for the contemplated uses in the disclosure.  In particular, the disclosure provides guidance for the specific transgene, which requires a stop cassette flanked by lox P sites upstream of a modified p21-activated (Pak) inhibitor domain (PID*) sequence (SEQ ID NO: 1), wherein the stop cassette prevents expression of SEQ ID NO: 1 and wherein upon exposure to CRE recombinase, the stop cassette is excised from the genome such that SEQ ID NO: 1 is expressed.  Furthermore, the disclosure provides guidance to show that the specific locus that the transgene is integrated in is essential to the function of the transgenic mouse.  All of these components are required to produce the required phenotype of the mouse, and the subsequent use of said mouse.  Note that the instantly claimed mouse, as provided by both the disclosure and Applicants’ arguments, is a mouse that displays a conditional phenotype, wherein the use of the transgenic mouse is for testing of the effects of PID* expression (and resulting p21-activated kinase (Pak) inhibition) in various genetic and pathological backgrounds, such as cancer.  In addition, because the mouse requires conditional expression to function as claimed, the specific requirements outlined in the scope of enablement are required to enable the claimed mice.  
	Although the ability to introduce a transgene into the genome of a mouse egg/embryo/ES cell to produce a transgenic mouse is routine to the skilled artisan, the resultant phenotype of the transgenic mouse is not predictable.  White et al., (Cell, 154: 452-464, 2013, IDS) teaches that in screening mice with different knockouts in their genome, “[U]npublished genes were as likely to reveal phenotypes as known genes, suggesting that novel genes represent a rich resource for investigating the molecular basis of disease.  We found many unexpected phenotypes detected only because we screened for them, emphasizing the value of screening all mutants for a wide range of traits.”  See Abstract.  White teaches that they found a wide range of phenotypes, including new phenotypes in genes that had already been published, as well as phenotypes in genes that had not been previously published.  They state that, “These examples demonstrate that many phenotypes will be missed unless they are specifically looked for and illustrate the value of carrying out a broad range of screens with all mutants going through all screens.  They also reveal our collective inability to predict phenotypes based on sequence or expression pattern alone.”  See p. 455, col. 1, Many Unexpected Phenotypes Discovered, (emphasis added).
Graham et al., (Genome Biology, 16:260, 2014, IDS) that using CRISPR technology needs validation of phenotypes to establish the specific gene edits produced (p. 2, Box 1), and that with all gene-perturbation technologies, this validation is needed to confirm the relationship between the perturbed gene and the phenotype, and to understand the observed phenotype and its mechanism (p. 13, col. 2, Experimental Evaluation of on- and off-target activity and clonal selection).  In particular, Graham teaches that the gold standard to determine whether a phenotype is caused by loss of a specific gene, a rescue experiment should be performed (p. 14, col. 2, ¶1).  
Kelmenson et al (Jax Blog, accessed on July 10, 2018 at https://www.jax.org/news-and-insights/jax-blog/2016/august/maybe-its-not-you, published online August 3, 2016, IDS) states that, “There are many, many examples of how genetic changes can lead to phenotypic changes for mutant and transgenic mouse models.”  For example, mice that have the same Leprdb mutation with different genetic backgrounds have different phenotypes.   See p. 2, col. 2, Genetic Differences Influence Phenotype.  This is also supported by Simon et al., (Genome Biology¸14(R82): 1-22, 2013, IDS) who compare differences between C57BL/6J and C57BL/6N mice, concluding that there are significant phenotypic differences (including physiological, biochemical and neurobehavioral systems) between the two different strains (see p. 12, 2nd column, Discussion).  In particular, the differences between the N and J strains requires careful consideration when comparing the effects of mutations between the two genetic background strains (see p. 16, col. 1).  They state that, “Functional analysis of the genetic mechanisms that underlie phenotypic traits in mouse mutants may be influenced, often profoundly, by genetic variation between individual inbred strains.”  See p. 18, col. 1, Conclusions. Cain-Hom et al., (Nucleic Acids Research, 45(8): 1-9, 2017, IDS), state that the integration of a transgene can disrupt an endogenous gene, potentially interfering with interpretation of the phenotype.  (See Abstract and p. 1, col. 1).
In the instant case, the disclosure provides specific transgene requirements to produce the claimed mice, however, the claims do not reflect this enabled embodiment.  Accordingly, one of skill could not make and use the claimed mouse, as all uses of the mouse rely upon knowledge of the phenotype of the mouse.  As noted above integration of a transgene can disrupt an endogenous gene, interfering with the interpretation of the phenotype.  In the instant case, the disclosure teaches that the transgene is integrated into the Rosa26 locus to specifically not disturb expression of key mouse genes (see p. 7, line 12).  Thus, the phenotype of the instant mouse requires integration of the transgene into the Rosa26 locus, as noted in the scope of enablement. The invention fails to be enabled for the uses contemplated by the disclosure because the mice fail to have a specific phenotype.  Thus, this instantly claimed mice have no enabled use over any other normal wild-type mouse.  The mice as claimed do not express SEQ ID NO: 1, and further, the claims are not limited to conditional expression, or specific integration of the transgene in the endogenous ROSA26 locus.  
The breadth of the claims 21-23 are such that they encompass chimeric mouse wherein only a portion of the cells of said mouse comprises the PID linked to GST. The art teaches that the random integration of DNA vectors results in a concatemeric array of multiple copies, whereas single copy integrations are unusual (Martin & Whitelaw 1996, BioAssays 18, p. 919-923). Kong et al, (PLoS One, 4(8): e6679-e6679, 2009) teach transgene copy number and DNA methylation status can influence transgene expression. High copy number tandem integration is thought to lead to transgene silencing (p e6679, 2nd column). Kong teaches these are often considered as main factors resulting in incomplete and complete silencing of transgene expression. In most cases, multiple copies of the transgene, arrayed in a head-to-tail manner, are randomly integrated in the host genome, which may cause transcriptional interference that represses expression. DNA methylation is the strongest candidate for expression silencing, because it can lead to transcriptional inactivity of certain genes, may be stably inherited through mitosis, and may be transmitted to subsequent generations (p e6679, column 2, Para. 2). In particular, promoter methylation has been associated with transgene silencing in vitro and in vivo (p e6679, column 2, Para. 2). Gama Sosa et al (Brain Struct Funct, 214: 91-109, 2010) teach pronuclear injection has been less successful in this species and relatively few transgenic rat lines exist (p 93, 1st column last paragraph). Due to the random nature of transgene integration following pronuclear microinjection, position site-dependent effects may alter transgene expression. These effects may produce transgene silencing, modify the cell and tissue specificity of the transgene or affect overall level of expression (p 94, 1st column 1st paragraph). One disadvantage of large DNA constructs such as PACs, BACs and YACs is that they may include other genes that may influence phenotype independent of the gene of interest (p 94, 2nd column 2nd paragraph). The specification fails to enable making chimeric mouse such that have an enabled use. One of skill in the art would not know how to use such mouse in any way that differs from a wild type nonhuman animal. It is noted that recitation of mouse comprising a nucleic acid encoding PID linked to GST in only a few cells or in cells that do not normally express PID. It is further noted that base claim 21 read on a chimeric mouse. The method of making genetic mosaic mouse is such that each resulting chimera is comprised of a different, unpredictable ratio of cells of various genotypes. This ratio cannot be predetermined. Furthermore, the spatial distribution of cells of each genotype cannot be predetermined. Therefore, the phenotype of chimeric mouse is not only unpredictably dependent upon the genotype but is also dependent upon the spatial distribution of the cells and their relative population size. Thus, the phenotype of the chimeric mouse encompassed by the claims is highly unpredictable. It would require undue experimentation for one of skill in the art to determine how to overcome the unpredictability associated with making and using chimeric mouse such that the proportion and population of cells harboring a genetic alteration could be controlled in such a way as to increase the predictability of the phenotype of the resulting chimeric mouse. It is further noted that the claims embrace transgenic mice that can exhibit any or no phenotype.  The specification discloses that the mouse of the invention, unpredictably, has a generally wild type phenotype but importantly, exhibits normal cell development.  The claims as written do not limit the phenotype of the mouse.  Given such differences in the expression of a transgene, particularly when taken with the lack of guidance in the specification for any transgenic mouse with any specific phenotype, it would have required undue experimentation to establish the levels of the transgene product, the consequences of that product, and therefore, the resulting phenotype.  It is noted that the unpredictability of a particular art area may alone provide reasonable doubt as to the accuracy of the broad statement made in support of enablement of claims. See Ex parte Singh, 17 USPQ2d 1714 (BPAI 1991).  It is also well established in case law that the specification must teach those of skill in the art how to make and how to use the invention as broadly claimed.  In re Goodman, 29 USPQ2d at 2013 (Fed. Cir. 1994), citing In re Vaeck, 20 USPQ2d at 1445 (Fed. Cir. 1991).  One of ordinary skill in the art would not know how to make and use of the mouse with no phenotype particularly in view of unpredictability in the art. 
Accordingly, in view of the lack of teachings provided by the specification with regard to mouse whose genome comprises a transgene integrated at any other endogenous or safe harbor locus, (ii) a genome-integrated SEQ ID NO: 1 without expressing modified p21-activated (Pak) inhibitor domain as set forth in SEQ ID NO: 1, (iii) mouse without any resulting phenotype or (iv) mouse comprising a transgene integrated in few cells, the specific transgene requirements that would be needed to produce the specific phenotype, the state of the art which shows that phenotypes of transgenic mice are neither routine nor predictable, it would have required the skilled artisan to practice undue experimentation to make and use the claimed invention.

Response to arguments
Applicant disagree with the rejection arguing that the scope of claim 1 of the issued parent patent is identical to the scope of pending claim 11 of the present application, except that claim 11 recites that “the transgene is integrated into a safe harbor locus” (as opposed to “the transgene is integrated into the ROSA26 locus” recited in issued claim | of the parent application). Thus, the issue in the present rejection boils down to whether one skilled in the art would be required to perform undue experimentation to integrate the transgene into a safe harbor locus other than the ROSA26 locus. None of the art cited in the Office Action teach that Applicant’s recited transgene (i.e., comprising a stop cassette flanked by lox P sites upstream of a modified PID* sequence (SEQ ID NO:1)) cannot be successfully integrated into a safe harbor locus other than the ROSA26 locus. Therefore, there is no reason to believe that one skilled in the art would be required to perform undue experimentation to make and use the claimed subject matter. Accordingly, Applicant respectfully requests that the rejection under 35 U.S.C. §112, first paragraph be withdrawn. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, as an initial matter, Applicant should note that there are three independent claims (11, 14 and 21) and  applicant’s failure to rebut issues other than safe harbor locus raised in the previous office action pertaining to the breadth of claims 14 and 21 are maintained for the reasons of record. It is emphasized that claims 14-17 are directed to mouse without any resulting phenotype. Applicant should note that although an artisan could produce the claimed mice, however, one could not predict the resulting phenotype of the mouse. It is emphasized that claimed mouse are predicated on the mouse having a phenotype disclosed in the instant application (see page 6 lines 9-16 of the specification). The specification teaches the use of the transgenic mouse to evaluate the role of Group A Paks in normal mouse development and organ function, as well as a mouse disease model for cancer, neurological diseases such as Fragile X syndrome, and Alzheimer’s disease and pathological inflammatory states, for testing pancreatic cancer, and evaluation of the role of group A Paks in preclinical cancer models. There is no evidence on the record that an aberrant or very low level  expression in the claimed mouse would have abnormal development or organ function, exhibit cancer or a neurological disease, or a pathological inflammatory state. Absent a specific disclosure, one of skill could not use these claimed mice for any of the suggested uses in the disclosure. Thus, mouse in claims 14-17 , only comprising a PID* transgene do not have the phenotype as evident from Figure 2B. Furthermore, the claims do not recite any expression of the transgene or any phenotype for the mice, and are therefore non-enabled and one of skill in the art would have to perform undue experimentation to make and use the invention, without reasonable expectation of success.
Claims 21-23, 25-26 are directed to a chimeric mouse. The art teaches that the random integration of DNA vectors results in a concatemeric array of multiple copies, whereas single copy integrations are unusual. The art further teach transgene copy number and DNA methylation status can influence transgene expression. High copy number tandem integration is thought to lead to transgene silencing (p e6679, 2nd column). The specification fails to enable making chimeric mouse such that have an enabled use. One of skill in the art would not know how to use such mouse in any way that differs from a wild type nonhuman animal. It is noted that recitation of mouse comprising a nucleic acid encoding PID linked to GST in only a few cells or in cells that do not normally express PID. It is further noted that base claim 21 read on a chimeric mouse. The method of making genetic mosaic mouse is such that each resulting chimera is comprised of a different, unpredictable ratio of cells of various genotypes. This ratio cannot be predetermined. Furthermore, the spatial distribution of cells of each genotype cannot be predetermined. Therefore, the phenotype of chimeric mouse is not only unpredictably dependent upon the genotype but is also dependent upon the spatial distribution of the cells and their relative population size. Thus, the phenotype of the chimeric mouse encompassed by the claims is highly unpredictable. It would require undue experimentation for one of skill in the art to determine how to overcome the unpredictability associated with making and using chimeric mouse such that the proportion and population of cells harboring a genetic alteration could be controlled in such a way as to increase the predictability of the phenotype of the resulting chimeric mouse. The mice as claimed do not express SEQ ID NO: 1, and further, the claims are not limited to conditional expression, or specific integration of the transgene in the endogenous ROSA26 locus. It is further noted that claim 5 recites that the transgene is constitutively expressed. Absent evidence and/or any argument rebutting the rejection of record, instant scope of enablement rejection is maintained for the reasons of record. 
In response to applicant’s argument that recited transgene (comprising a stop cassette flanked by lox P sites upstream of a modified PID* sequence (SEQ ID NO:1)) can be successfully integrated into a safe harbor locus other than the ROSA26 locus without undue experimentation, it should be noted that Examiner in part would agree that prior art teaches  integrating transgene at  any known safe harbor locus. However, integration of a transgene in a safe harbor locus would not necessarily yield predictable gene expression resulting in any specific phenotype.  In this regard, Examiner has cited a  number of reference that provide  evidence that level of expression is variable. For instance, Bronson introduce a single transgene copy into the HPRT locus. However, several reports implied that “targeted transgenesis” at the HPRT locus is not suitable to avoid unpredictable position effects in transgenic animals: Insertion of a lacZ gene under the control of the polyoma enhancer/HSV thymidine kinase promoter into Hprt resulted in variable beta-galactosidase expression that was both orientation and cell-type dependent (Shaw- White et al., Transgenic Res. 1: 1-13 (1993)). Transgenes under the control of the human and the chicken B-actin gene promoter showed widespread expression when inserted into the Hprt locus. Unexpectedly, however, the level of transcripts varied strongly in different tissues and expression of these transgenes, in contrast to the endogenous HPRT gene, appeared to be low or undetectable in kidney and liver (Bronson et al., Proc. Natl. Acad. Sci, USA, 93(17): 9067-72 (1996)). Hatada et al. demonstrated that the HPRT locus suppresses the |activity of both, the haptoglobin gene promoter as well as the herpes simplex thymidine kinase promoter in several tissues of mice (Hatada et al., J. Biol., Chem., 274(2):948-55, 1999, IDS) (emphasis added). Likewise, a human eNOS promoter-LacZ reporter gene placed in the Hprt locus was found to be inactive in hepatic vessels that otherwise express the endogenous eNOS gene (Guillot et al., Physiol. Genomics, Mar. 13, (2):77-83, 2000). In a recent study, Ordova´s et al (Stem Cell Reports, 2015, 5, 918-931) teach AAVS1 locus cannot be considered a universally safe harbor locus for reliable transgene expression in vitro (see abstract) (emphasis added). Ordova´s states that “our studies demonstrate that the AAVS1 locus is not as ‘‘safe’’ as suggested, as transgene expression was variable in both undifferentiated and hepatocyte committed ESC progeny in vitro. The AAVS1 has been described as an open chromatin locus by DNase hypersensitive assays and ChIP, but these studies did not cover the region targeted by the ZFNs in PSCs” (see page 927, col. 1, para. 2).  In view of foregoing, it is apparent that several factors confounded the method of targeted transgenesis at known or yet to be identified safe harbor locus. The disclosure shows that specific elements are required for inducible expression of the PID* transgene such that the mouse can be used for the contemplated uses in the disclosure.  In particular, the disclosure provides guidance for the specific transgene, which requires a stop cassette flanked by lox P sites upstream of a modified p21-activated (Pak) inhibitor domain (PID*) sequence as set forth in SEQ ID NO: 1, wherein the stop cassette prevents expression of SEQ ID NO: 1 and wherein upon exposure to CRE recombinase, the stop cassette is excised from the genome such that SEQ ID NO: 1 is expressed.  Furthermore, the disclosure provides guidance to show that the specific locus that the transgene is integrated in is essential to the function of the transgenic mouse.  All of these components are required to produce the required phenotype of the mouse, and the subsequent use of said mouse.  Note that the instantly claimed mouse, as provided by both the disclosure and Applicants’ arguments, is a mouse that displays a conditional phenotype, wherein the use of the transgenic mouse is for testing of the effects of PID* expression (and resulting p21-activated kinase (Pak) inhibition) in various genetic and pathological backgrounds, such as cancer.  In addition, because the mouse requires conditional expression to function as claimed, the specific requirements outlined in the scope of enablement are required to enable the claimed mice.  An artisan would have to perform undue experimentation without reasonable expectation of success in order to make and use the invention commensurate with full scope of the claims.

Maintained-Double Patenting
Claims 11-26 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10584353. As such, the ‘353 claims represent a species of the instant broader mouse claims. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978).
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and USP 10584353. Thus, the rejection is maintained.
Claim Objections
Claim 18 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, the mouse of claim 18 is substantially same genotype and resulting phenotype as one recited in claim 11. Appropriate correction is required. 

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632